Judge Logan
delivered the opinion of the court.
This vi ns' a suit for land, in which the validity of the following entry was the question presented for determination:
“June 8th, 1780 — William Trabue enters 3000 acres of “land, to include the vacant land between M’Fall’s, Benj. “Hatcher, Gray’s run, the above entry and Licking.”
The entry referred to is an entry of 1450 acres, in the name of James Trabue, which lies a mile and a quarter below M’Fall’s land on Mill creek, a water of the south fork of Lieking. Gray’s run is also a branch of the south fork, running nearly parallel with, and some distance above, Mill creek. And Hatcher’s entry depends on Fleming’s, which dePen(L on Callaghan’s settlement: and Callaghan’s settle-js gq far a(j0Ve Gray’s run, that lay the claims in any manner conformably with their locations, and Hatcher’s n0^ ex*e°d 1° Gray’s run. But it calls for Fleming’s sou'h line, near the head of Gray's run. -
It was contended that the call for Hatcher is an imma-, tcrial call, inasmuch as that claim cannot be extended to Gray’s run. It would be difficult, indeed, to ascertain the precise position of Hatcher, if practicable at all to reduce ¡j precision by any rational and just construction. If l'le call in it, to lie near the head of Gray’s run, ivas susceptible of any possible effect, it would have been to deceive a locator of the land in contest, which lies far below. ®ut admitting that this entry should be totally disregarded, and still the entry in contest cannot be sustained; because, Rom the quantity of land lying between Gray’s run, Lick- ;( Mill an£¡ other claims called for, it is too uncertain as. to the part which was intended to be embraced, to extend this entry to that in dispute. The decree must be af5rraec| yyitb COSÍ.
Between M’Falls claim, James Trabue’s, Licking, Gray’s *413run, and Mili creek, there was about 4500 acres of land,
Mr. Bibb, in discussing the propriety of rejecting the call for Hatcher, referred to the following cases as instances where vague and redundant calls had been rejected as inoperative:— '
“Lipscomb vs. Grubbs, 3 Bibb, 404; Brown vs. Crow, “Hard. 443, 448; Patterson vs. Bradford, Hard. 107; Bos-“worth vs. Maxwell, Hard. 205; Markham vs. M’Gee, “Hard 374; Kennedy vs. Bruce, 2 Bibb, 373; Speed vs. “Severe, 181; Evans’ heirs vs. Mansonls ex’ors, 1 Bibb, 5.”
And where an entry calls to adjoin the settlements and pre-emptions of B and C before the pre-emptions were located, that the call for the pre-emptions will be rejected and the entry attached to the settlements, he cited “Ward vs. Lee, ass’ee, fall term, 1808.”
The counsel for the appellant filed the following petition